DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
Status of Rejections
The rejection(s) of claim(s) 11, 13 and 22 is/are obviated by applicant’s cancellation. 
The previous of claim 23 is with withdrawn in view of applicant’s amendments.
New grounds of rejection for claim 23 are necessitated by applicant’s amendments.
All other previous rejections are maintained.
Claims 1-2, 6-9, 12, 17-20 and 23 are pending and under consideration for this Office Action.
Claim Objections
Claim 23 is objected to because of the following informalities:  
In line 10, the limitation of “thickness ranging from about 10 microns to about 900 microns” previously read “thickness ranging from about 10 microns to about 99 microns”, but there was no notation of the amendment. The “99” should have been crossed out and “900” should have been underlined to indicate that it has been changed. See 37 CFR 1.121 (c).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the conductive material in the coating” in line 6. There is insufficient antecedent basis for this limitation in the claim. It appears that this limitation is referring to claim 1, line 11, which states “wherein the portion of the anode having the coating includes a conductive material”. As written, this limitation of claim 1 appears to indicate that the “portion of the anode” includes a “conductive material”, not that the conductive material is in the coating.
Claim 17 recites the limitation “the conductive material in the coating” in line 6. There is insufficient antecedent basis for this limitation in the claim. It appears that this limitation is referring to claim 12, line 12, which states “wherein the portion of the anode having the coating includes conductive material”. As written, this limitation of claim 12 appears to indicate that the “portion of the anode” includes the “conductive material”, not that the conductive material is in the coating.
Claim 12 recites the limitation "the fluids" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Any claims dependent on the above claim(s) are rejected for their dependence.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-7, 12, 17-18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (U.S. 2014/0339075), hereinafter Stewart, in view of Kitamura et al. (WO 2017/137814), hereinafter Kitamura, Al-Mahrous et al. (U.S. Patent No. 9,499,915), hereinafter Al-Mahrous, and Phillips (U.S. Patent No. 10,259,923).
Regarding claim 1, Stewart teaches a cathodic protection system (see e.g. Paragraph 0017, lines 2-3), comprising a vessel for containing a fluid (see e.g. Paragraph 0055, lines 1-3, “storage tank” or “water tank”); an anode positioned inside the vessel (see e.g. Paragraph 0056); a coating covering at least a portion of the anode (see e.g. Paragraphs 0015 and 0017), including a single layer of a graphene-containing material and a binder (see e.g. Paragraph 0015 and Paragraph 0007, lines 16-22; “sheet” comprising conductive polymer mixed with “exfoliated graphite”, which can include graphene); and an impressed current source electrically connected to the anode and the vessel (see e.g. Paragraph 0005, lines 2-5, and Paragraph 0008, lines 10-14), the vessel being a cathode when current is applied from the current source (see e.g. Paragraph 0005, lines 5-7, and Paragraph 0008, lines 10-12); wherein the coating has a thickness of for instance 0.010 inches, or 254 microns (see e.g. Paragraph 0078, lines 1-7), and wherein the portion of the anode having the coating includes a conductive material (see e.g. Paragraphs 0009-0011, 0015 and 0017, metallic article as anode comprising metallic conductor covered with the coating).
Stewart does not explicitly teach the coating being hydrophilic and oleophobic, and particularly including an oleophobic binder, but does teach the coating comprising a conductive polymer which may be a fluoropolymer (see e.g. Paragraph 0031 and Paragraph 0032, line 8-9), as well as the desire to prevent cracking of the conductive polymer coating (see e.g. Paragraph 0006, lines 6-10). 
Kitamura teaches a coating for a metal in a corrosion protection system (see e.g. Abstract) comprising an ionically conductive and hydrophilic fluoropolymer resin which has anti-cracking properties (see e.g. Paragraph 0018, lines 4-7). This coating is also oleophobic and prevents penetration of oily substances to the coated metal substrate (see e.g. Paragraphs 0068-0069). 
Al-Mahrous teaches a corrosion protection system comprising a hydrophilic and wax-repellant coating formed on an anode inserted in a vessel (see e.g. Abstract and Col. 5, lines 43-48). This prevents buildup of wax on the anode which can cause failure of precious anodes (see e.g. Col. 1, line 65-Col. 2, line 1, and Col. 6, lines 22-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode coating of Stewart to comprise the hydrophilic and oleophobic polymer binder of Kitamura in order to prevent cracking of the coating as well as prevent penetration of wax or oily substances which can cause the anode to fail, as taught by Al-Mahrous.
Stewart in view of Kitamura and Al-Mahrous does not explicitly teach the graphene-containing material comprising graphene oxide, but does teach it comprising any exfoliated graphite, including graphene (see e.g. Stewart Paragraph 0007, lines 16-22). 
Phillips teaches a conductive coating comprising carbon-based nanomaterials in a polymer matrix (see e.g. Col. 7, lines 50-59) that is capable of conducting a cathodic protection current (see e.g. Col. 2, lines 2-13). These nanomaterials may particularly comprise graphite oxide exfoliated to graphene oxide (see e.g. Col. 4, lines 16-24) which is hydrophilic (see e.g. Col. 13, lines 7-9). Stewart in view of Kitamura and Al-Mahrous, as stated above, teaches the polymer of the coating being hydrophilic (see e.g. Kitamura Paragraph 0018, lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exfoliated graphite in the single coating layer taught by Stewart in view of Kitamura and Al-Mahrous to comprise graphene oxide in order to provide the desired conductivity to the coating with the additional benefit of adding to the desired hydrophilicity.
Regarding claim 2, Stewart in view of Kitamura, Al-Mahrous and Phillips teaches the coating including a composition that has both conductive and oleophobic properties (see e.g. Stewart Paragraph 0015, lines 1-2; and see e.g. Kitamura Paragraphs 0068-0069). 
Regarding claim 6, Stewart in view of Kitamura, Al-Mahrous and Phillips teaches conductive material in the coating including a conductive filler material (see e.g. Stewart Paragraph 0028, lines 1-6) and the oleophobic binder (see e.g. Kitamura Paragraphs 0068-0069).
Regarding claim 7, Stewart in view of Kitamura, Al-Mahrous and Phillips teaches the coating including particulate conductive functional additives (see e.g. Stewart Paragraph 0028, lines 1-6) and the oleophobic binder (see e.g. Kitamura Paragraphs 0068-0069).
Regarding claim 12, Stewart teaches a method of providing corrosion protection to a vessel (see e.g. Paragraph 0008, lines 10-12, and Paragraph 0055, lines 1-3), comprising providing an anode (see e.g. Paragraph 0017); coating at least a portion of the anode with a coating including a single layer of a graphene-containing material and a binder (see e.g. Paragraph 0015 and Paragraph 0007, lines 16-22; “sheet” comprising conductive polymer mixed with “exfoliated graphite”, which can include graphene); positioning the coated anode in the vessel (see e.g. Paragraph 0056); and filling the vessel with fluid (see e.g. Paragraph 0057) and applying a voltage between the vessel and the anode so that ions flow from the anode, through the fluid, to the vessel (see e.g. Paragraph 0008, lines 10-12); wherein the coating has a thickness of for instance 0.010 inches, or 254 micrometers (see e.g. Paragraph 0078, lines 1-7), and wherein the portion of the anode having the coating includes conductive material (see e.g. Paragraphs 0009-0011, 0015 and 0017, metallic article as anode comprising metallic conductor covered with the coating)..
Stewart does not explicitly teach the anode being sized to provide a predetermined amount of cathodic protection at a predetermined voltage, based on the fluids and conditions expected in the vessel, the size of the vessel, and the number of anodes to be used, but does teach the anode and power supply being such that the current density to the protected substrate is sufficient for corrosion control but not so much as to damage the substrate such as by embrittlement (see e.g. Paragraph 0005, lines 7-12), as well as particular sizes being chosen for the anode (see e.g. Paragraphs 0043-0046). 
Al-Mahrous teaches a method of providing cathodic protection to a vessel comprising inserting an anode into the protected structure (see e.g. Abstract), wherein the anode is sized to provide a predetermined amount of corrosion protection at a predetermined voltage, based on the fluids and conditions in the vessel, size of the vessel, and number of anodes (Col. 6 line 65-Col. 7 line 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Stewart to size the anode for a predetermined amount of cathodic protection at a predetermined voltage, based on the fluids and conditions expected in the vessel, the size of the vessel, and the number of anodes to be used as taught by Al-Mahrous as a way to particularly control the amount of cathodic protection current being delivered to the protected substrate.
Stewart in view of Al-Mahrous as combined above does not explicitly teach the coating being hydrophilic and oleophobic, and particularly including an oleophobic binder, but does teach the coating comprising a conductive polymer which may be a fluoropolymer (see e.g. Paragraph 0031 and Paragraph 0032, line 8-9), as well as the desire to prevent cracking of the conductive polymer coating (see e.g. Paragraph 0006, lines 6-10). 
Kitamura teaches a coating for a metal in a corrosion protection system (see e.g. Abstract) comprising an ionically conductive and hydrophilic fluoropolymer resin which has anti-cracking properties (see e.g. Paragraph 0018, lines 4-7). This coating is also oleophobic and prevents penetration of oily substances to the coated metal substrate (see e.g. Paragraphs 0068-0069). 
Al-Mahrous teaches a corrosion protection system comprising a hydrophilic and wax-repellant coating formed on an anode inserted in a vessel (see e.g. Abstract and Col. 5, lines 43-48). This prevents buildup of wax on the anode that can cause failure of anodes (see e.g. Col. 1, line 65-Col. 2, line 1, and Col. 6, lines 22-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode coating of Stewart to comprise the hydrophilic and oleophobic polymer binder of Kitamura in order to prevent cracking of the coating as well as prevent penetration of wax or oily substances which can cause the anode to fail, as taught by Al-Mahrous.
Stewart in view of Kitamura and Al-Mahrous does not explicitly teach the graphene-containing material comprising graphene oxide, but does teach it comprising any exfoliated graphite, including graphene (see e.g. Stewart Paragraph 0007, lines 16-22). 
Phillips teaches a conductive coating comprising carbon-based nanomaterials in a polymer matrix (see e.g. Col. 7, lines 50-59) that is capable of conducting a cathodic protection current (see e.g. Col. 2, lines 2-13). These nano-materials may particularly comprise graphite oxide exfoliated to graphene oxide (see e.g. Col. 4, lines 16-24) which is hydrophilic (see e.g. Col. 13, lines 7-9). Stewart in view of Kitamura and Al-Mahrous, as stated above, teaches the polymer of the coating being hydrophilic (see e.g. Kitamura Paragraph 0018, lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exfoliated graphite in the single coating layer taught by Stewart in view of Kitamura and Al-Mahrous to comprise graphene oxide in order to provide the desired conductivity to the coating with the additional benefit of adding to the desired hydrophilicity.
Regarding claim 17, Stewart in view of Kitamura, Al-Mahrous and Phillips teaches conductive material in the coating including a conductive filler material (see e.g. Stewart Paragraph 0028, lines 1-6) and the oleophobic binder (see e.g. Kitamura Paragraphs 0068-0069).
Regarding claim 18, Stewart in view of Kitamura, Al-Mahrous and Phillips teaches the coating including particulate conductive functional additives (see e.g. Stewart Paragraph 0028, lines 1-6) and the oleophobic binder (see e.g. Kitamura Paragraphs 0068-0069).
Regarding claim 23, Stewart teaches a cathodic protection system (see e.g. Paragraph 0017, lines 2-3), comprising a vessel for containing a fluid (see e.g. Paragraph 0055, lines 1-3, “storage tank” or “water tank”); an anode positioned inside the vessel (see e.g. Paragraph 0056); a coating covering at least a portion of the anode (see e.g. Paragraphs 0015 and 0017), including a graphene-containing material and a binder (see e.g. Paragraph 0015 and Paragraph 0007, lines 16-22; “sheet” comprising conductive polymer mixed with “exfoliated graphite”, which can include graphene); and an impressed current source electrically connected to the anode and the vessel (see e.g. Paragraph 0005, lines 2-5, and Paragraph 0008, lines 10-14), the vessel being a cathode when current is applied from the current source (see e.g. Paragraph 0005, lines 5-7, and Paragraph 0008, lines 10-12); wherein the coating has a thickness of for instance 0.010 inches, or 254 microns (see e.g. Paragraph 0078, lines 1-7), and wherein the portion of the anode having the coating includes conductive material (see e.g. Paragraphs 0009-0011, 0015 and 0017, metallic article as anode comprising metallic conductor covered with the coating).
Stewart does not explicitly teach the coating being hydrophilic and oleophobic, and particularly including an oleophobic binder, but does teach the coating comprising a conductive polymer which may be a fluoropolymer (see e.g. Paragraph 0031 and Paragraph 0032, line 8-9), as well as the desire to prevent cracking of the conductive polymer coating (see e.g. Paragraph 0006, lines 6-10). 
Kitamura teaches a coating for a metal in a corrosion protection system (see e.g. Abstract) comprising an ionically conductive and hydrophilic fluoropolymer resin which has anti-cracking properties (see e.g. Paragraph 0018, lines 4-7). This coating is also oleophobic and prevents penetration of oily substances to the coated metal substrate (see e.g. Paragraphs 0068-0069). 
Al-Mahrous teaches a corrosion protection system comprising a hydrophilic and wax-repellant coating formed on an anode inserted in a vessel (see e.g. Abstract and Col. 5, lines 43-48). This prevents buildup of wax on the anode which can cause failure of precious anodes (see e.g. Col. 1, line 65-Col. 2, line 1, and Col. 6, lines 22-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode coating of Stewart to comprise the hydrophilic and oleophobic polymer binder of Kitamura in order to prevent cracking of the coating as well as prevent penetration of wax or oily substances which can cause the anode to fail, as taught by Al-Mahrous.
Stewart in view of Kitamura and Al-Mahrous does not explicitly teach the graphene-containing material comprising graphene oxide, but does teach it comprising any exfoliated graphite, including graphene (see e.g. Stewart Paragraph 0007, lines 16-22). 
Phillips teaches a conductive coating comprising carbon-based nanomaterials in a polymer matrix (see e.g. Col. 7, lines 50-59) that is capable of conducting a cathodic protection current (see e.g. Col. 2, lines 2-13). These nanomaterials may particularly comprise graphite oxide exfoliated to graphene oxide (see e.g. Col. 4, lines 16-24) which is hydrophilic (see e.g. Col. 13, lines 7-9). Stewart in view of Kitamura and Al-Mahrous, as stated above, teaches the polymer of the coating being hydrophilic (see e.g. Kitamura Paragraph 0018, lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exfoliated graphite in the single coating layer taught by Stewart in view of Kitamura and Al-Mahrous to comprise graphene oxide in order to provide the desired conductivity to the coating with the additional benefit of adding to the desired hydrophilicity.
Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Kitamura, Al-Mahrous and Phillips, as applied to claims 1 and 12 above, and further in view of Ishikawa (U.S. Patent No. 9,315,906).
Regarding claims 8 and 19, Stewart in view of Kitamura, Al-Mahrous and Phillips teaches all the elements of the cathodic protection system of claim 1 and method of claim 12 as stated above. Stewart in view of Kitamura, Al-Mahrous and Phillips does not teach the coating containing two distinct layers including a first conductive layer in contact with the anode and a second oleophobic layer positioned over the anode.
Ishikawa teaches an anode system that contains a conductive layer with a “base” of a film or fiber, equivalent to the anode, coated with carbon material, equivalent to the first conductive layer, to form a “carbon coated sheet” (see e.g. Fig. 2, anode structure 10 with conductive layer 11; Col. 9, lines 17-24). This carbon coating is a cost advantage and makes it easy to adjust the conductive property of the conductive layer (see e.g. Col. 9, lines 17-20). Gel electrolyte layers are laminated on either side of this conductive layer and may be a hydrogel with a hydrophilic, and therefore oleophobic, resin matrix (see e.g. Fig. 2, electrolyte layers 12 and 13; Col. 14, lines 26-33). This electrolyte layer allows ions to pass through from the outer surface of the anode system to the current connected conductive layer (see e.g. Col. 19, lines 12-25). Ishikawa teaches that having this layer separate from the more conductive inner layer allows one to freely adjust the desired properties of each layer (see e.g. Col. 3, lines 44-48). Though the focus here is on adhesion and conductivity, the same principle would allow one to separately adjust the hydrophilic/oleophobic and conductive qualities taught as desirable by Stewart in view of Kitamura, Al-Mahrous and Phillips.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating taught by Stewart in view of Kitamura, Al-Mahrous and Phillips to have the anode adjacent conductive layer and subsequent hydrophilic/oleophobic layer taught by Ishikawa in order to independently optimize the conductive and hydrophilic/oleophobic qualities of the coating. 
Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Kitamura, Al-Mahrous and Phillips as applied to claims 1 and 12 above, and further in view of Moreland et al. (U.S. Patent No. 5,431,795), hereinafter Moreland.
Regarding claims 9 and 20, Stewart in view of Kitamura, Al-Mahrous and Phillips teaches all the elements of the system of claim 1 and method of claim 12. Stewart in view of Kitamura, Al-Mahrous and Phillips further teaches the coating including a composition made of a non-metallic inorganic material and the oleophobic binder (see e.g. Stewart Paragraph 0015, lines 1-3, “exfoliated graphite” being a non-metallic and inorganic; and Kitamura Paragraphs 0068-0069). Stewart in view of Kitamura, Al-Mahrous and Phillips does not teach the composition also including a metal.
Moreland teaches a cathodic protection system (see e.g. Abstract), comprising a an electrically conductive coating for use as an anode comprising a polymer matrix containing electrically conductive carbon-containing particles (see e.g. Col. 4, lines 6-12), particularly graphite (see e.g. Col. 5, lines 12-16). A coating of metal that is conductive and possesses a natural protective film is provided on the carbon particles in order to protect the underlying particle (see e.g. Col. 4, lines 41-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating composition of Stewart in view of Kitamura, Al-Mahrous and Phillips to include a conductive metal coating as taught by Moreland in order to protect the exfoliated graphite filler.
Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive.
On pages 5-6, Applicant argues that Stewart only discloses using a mesh for protecting concrete structure which would not require a hydrophilic coating since it would not be submerged in water. This is not considered persuasive. Stewart teaches protection of a vessel for containing fluid (see e.g. Stewart Paragraph 0055, lines 1-3) with an anode placed inside the vessel (see e.g. Stewart Paragraph 0056).
On pages 6-7, Applicant argues that there is no teaching in any of the combined citations that a micron-range thin, conducting hydrophilic and oleophobic coating would be preferable in comparison with the cementitious coating of Al-Mahrous, and that the combination relies on hindsight reconstruction. This is not considered persuasive. The modification of the conductive binder of Stewart to particularly comprise the hydrophilic and oleophobic conductive binder of Kitamura allows for achieving the desired characteristics taught by Al-Mahrous for protecting an anode within a vessel without changing the overall binder and filler structure of Stewart.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795